UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                      ______

                                        No. 11-1744
                                          ______

                                    HADDRICK BYRD,
                                               Appellant

                                             v.

               ROBERT SHANNON, Superintendent SCI-Frackville;
                    V. STANISHEFSKI, Corrections Health
                      Care Administrator SCI-Frackville;
               JACK ROBINSON, Supervising Nurse SCI-Frackville;
                     H. SPENCER, Nurse SCI-Frackville;
             DORINA VARNER, Chief Grievance Officer, Camp Hill, PA
                                  ______

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                                  (D.C. No. 1-09-cv-01551)
                        District Judge: Honorable Sylvia H. Rambo
                                          ______

              Present: FUENTES, FISHER and COWEN, Circuit Judges.
                                    ______

                        SUR PETITION FOR PANEL REHEARING
                                      ______


       The petition for panel rehearing filed by Appellant having been submitted to the
judges who participated in the decision of this court, it is hereby ORDERED that the
petition for panel rehearing is GRANTED. The opinion filed March 11, 2013, is hereby
VACATED, and a subsequent opinion will be issued.

      The court’s order entered March 27, 2013, denying the motion for stay of the
payment of the filing fee is VACATED. Payment of the filing fee shall be stayed
pending further order of the court.

                                           BY THE COURT:

                                           /s/ D. Michael Fisher
                                           Circuit Judge
Dated: April 2, 2013
CJG/cc:   Haddrick Byrd
          Raymond W. Dorian, Esq.
          Richard H. Frankel, Esq.
          Alexandra Scanlon
          Rebecca Trela